DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jodie Spade on 4/28/22.
The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
identifying, from user input, a defined display region for a display device, wherein the defined display region has a defined area size and wherein the defined display region is utilized for displaying user handwriting input provided on an off screen touch input device separate from and operatively coupled to the display device, wherein the identifying comprises receiving a user input identifying a region of the display device to be utilized as the defined display region;
receiving, at the off screen touch input device separate from and operatively coupled to the display device, user handwriting input, wherein the user handwriting input is provided at a first size, the first size being irrespective of the defined area size of the defined display region, wherein an entirety of the user handwriting input is provided to the off screen touch input device;
scaling, using a processor, the user handwriting input, wherein the scaling comprises resizing the user handwriting input to a second size, the second size being based upon and mapped to the defined area size of the defined display region, wherein the scaling occurs during receipt of the user handwriting input, wherein the scaling the user handwriting input comprises dynamically changingthe dynamically changing the size of the user handwriting comprises dynamically changing, as a scale of the user handwriting input changes, a size of the entirety of the user handwriting input within the defined display region based upon a difference in size between the defined display region and a region of the off screen touch input device that received the user handwriting input 
displaying, on the display device during receipt of the user handwriting input and based upon the at least one user setting, the scaled user handwriting input within the defined display region; and
receiving additional handwriting 
2. (Previously Presented) The method of claim 1, wherein the user handwriting input is drawing input.
3. (Original) The method of claim 1, further comprising receiving user input that identifies the defined display region.
4. (Original) The method of claim 1, further comprising receiving user input that identifies a scaling factor.
5. (Original) The method of claim 1, wherein the defined display region is automatically identified.
6. (Original) The method of claim 1, wherein the defined display region is set by default.
7. (Original) The method of claim 1, wherein the defined display region is application specific.
8. (Previously Presented) The method of claim 1, wherein the off screen touch input device is selected from the group consisting of: a surface acoustic wave device, resistive device, capacitive device, infrared grid device, optical device, induction device, and acoustic pulse device.
9. (Previously Presented) The method of claim 1, wherein the user handwriting input is scaled based on a size associated with the user handwriting input.
10. (Previously Presented) The method of claim 1, wherein the scaling is performed as the user handwriting input is received. 
11. (Currently Amended) An information handling device, comprising:
a display device;
a processor operatively coupled to display device; and 
a memory device that stores instructions executable by the processor to:
identify, from user input, a defined display region for the display device, wherein the defined display region has a defined area size and wherein the defined display region is utilized for displaying user handwriting input provided on an off screen touch input device separate from and operatively coupled to the display device, wherein to identify comprises to receive a user input identifying a region of the display device to be utilized as the defined display region;
receive, from the off screen touch input device separate from the display device, user handwriting input, wherein the user handwriting input is provided at a first size, the first size being irrespective of the defined area size of the defined display region, wherein an entirety of the user handwriting input is provided to the off screen touch input device operatively coupled to the display device;
scale the user handwriting input, wherein the scaling comprises resizing the user handwriting input to a second size, the second size being based upon and mapped to the defined area size of  the defined display region, wherein the scaling occurs during receipt of the user handwriting input, wherein the scaling the user handwriting input comprises dynamically changingthe dynamically changing the size of the user handwriting comprises dynamically changing, as a scale of the user handwriting input changes, a size of the entirety of the user handwriting input within the defined display region based upon a difference in size between the defined display region and a region of the off screen touch input device that received the user handwriting input 
display, on the display device during receipt of the user handwriting input and based upon the at least one user setting, the scaled user handwriting input within the defined display region; and
receive additional handwriting 
12. (Previously Presented) The information handling device of claim 11, wherein the user handwriting input is drawing input.
13. (Original) The information handling device of claim 11, wherein the instructions are further executed by the processor to receive user input that identifies the defined display region.
14. (Previously Presented) The information handling device of claim 11, wherein the instructions are further executed by the processor to receive user input that identifies a scaling factor.
15. (Original) The information handling device of claim 11, wherein the defined display region is automatically identified.
16. (Original) The information handling device of claim 11, wherein the defined display region is set by default.
17. (Original) The information handling device of claim 11, wherein the defined display region is application specific.
18. (Previously Presented) The information handling device of claim 11, wherein the off screen touch input device is selected from the group consisting of: a surface acoustic wave device, resistive device, capacitive device, infrared grid device, optical device, induction device, and acoustic pulse device.
19. (Previously Presented) The information handling device of claim 11, wherein the user handwriting input is scaled based a size associated with the user handwriting input.
20. (Currently Amended) A product, comprising:
a non-signal storage device having code stored therewith, the code being executable by a processor and comprising:
code that identifies, based on user input, a defined display region for a display device and wherein the defined display region is utilized for displaying user handwriting input provided on an off screen touch input device separate from and operatively coupled to the display device, wherein the code that identifies comprises code that receives a user input identifying a region of the display device to be utilized as the defined display region;
code that receives user handwriting input provided to the off screen touch input device separate from the display device, wherein the user handwriting input is provided at a first size, the first size being irrespective of the defined area size of the defined display region , wherein an entirety of the user handwriting input is provided to the off screen touch input device operatively coupled to the display device;
code that scales the user handwriting input, wherein the scaling comprises resizing the user handwriting input to a second size, the second size being based upon and mapped to the defined area size of the defined display region, wherein the scaling occurs during receipt of the user handwriting input, wherein the scaling the user handwriting input comprises dynamically changingthe dynamically changing the size of the user handwriting comprises dynamically changing, as a scale of the user handwriting input changes, a size of the entirety of the user handwriting input within the defined display region based upon a difference in size between the defined display region and a region of the off screen touch input device that received the user handwriting input 
code that displays, on the display device during receipt of the user handwriting input and based upon the at least one user setting, the scaled user handwriting input within the defined display region; and
code that receives additional handwriting 
21. (Currently Amended) An information handling device, comprising:
an off screen touch input device separate from the information handling device, 
a display device; 
a processor operatively coupled to the off screen touch input device and the display device; and 
a memory device that stores instructions executable by the processor to:
identify, from user input, a defined display region for the display device, wherein the defined display region has a defined area size and wherein the defined display region is utilized for displaying user handwriting input provided on an off screen touch input device separate from and operatively coupled to the display device, wherein the identifying comprises receiving a user input identifying a region of the display device to be utilized as the defined display region;
receive user handwriting input from the off screen touch input device separate from the display device, wherein the user handwriting input is provided at a first size, the first size being irrespective of the defined area size of the defined display region, wherein an entirety of the user handwriting input is provided to the off screen touch input device operatively coupled to the display device;
scale the user handwriting input, wherein the scaling comprises resizing the user handwriting input to a second size, the second size being based upon and mapped to the defined area size of the defined display region, wherein the scaling occurs during receipt of the user handwriting input, wherein the scaling the user handwriting input comprises dynamically changingthe dynamically changing the size of the user handwriting comprises dynamically changing, as a scale of the user handwriting input changes, a size of the entirety of the user handwriting input within the defined display region based upon a difference in size between the defined display region and a region of the off screen touch input device that received the user handwriting input 
display, on the display device during receipt of the user handwriting input and based upon the at least one user setting, the scaled user handwriting input within the defined display region; and
receive additional handwritten input at the off screen touch input device and accommodating, within the defined display area, the additional handwritten input by rescaling the scaled user handwriting input.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the concepts discussed in paragraph 0038 of “dynamically changing, as a scale of the user handwriting input changes, a size of the entirety of the user handwriting input within the defined display region based upon a difference in size between the defined display region and a region of the off screen touch input device that received the user handwriting input” as recited in each of the independent claims. All other claims are allowed based on their dependence on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627